DETAILED ACTION
Claims 1-9 (filed 06/01/2022) have been considered in this action.  Claims 1, 3 and 9 have been amended.  Claims 2 and 4-8 have been presented in the same format as previously presented.

Response to Arguments
Applicant's arguments regarding the change of title, filed 06/01/2022, have been fully considered but they are not persuasive.  The provided title only suggests a general field of use with no specific wordage providing an indication of technical features of the invention.  According to MPEP 606.01 “If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a)”.  The examiner has provided a new title via examiner’s amendment below incorporating the technical features utilized by the applicant.

Applicant’s arguments, see page 8 paragraph 5, filed 06/01/2022, with respect to objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 6, filed 06/01/2022, with respect to rejection of claims 1-9 under 35 U.S.C. 101 for being an abstract idea have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 1, filed 06/01/2022, with respect to rejection of claims 1-6 and 9 under 35 U.S.C. 102 and claims 7-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-6 and 9 under 35 U.S.C. 102 and claims 7-8 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER'S AMENDMENT
The title of the invention has been amended as follows:
CONTROL INFORMATION GENERATION DEVICE AND CONTROL INFORMATION GENERATION METHOD FOR CONTROLLING AN ADDITIVE MANUFACTURING APPARATUS USING BEAD WIDTH CORRECTION

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough searching of the prior art, no individual reference or obvious combination of references has been found that teach the technical feature of correcting a bead width for an additive manufacturing process that stacks layer shapes by adding a molten material using a bead such that the cross-sectional bead width is considered and corrected to allow adjacent beads to not overlap and sets the corner portion of an exterior corner of the layer shape to have a bead width that is smaller than a reference bead width such that a manufacturing path taken while moving a processing position is corrected using the corrected bead width and the stacks of layer shapes are manufactured accordingly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hovanec et al. (US 20180236728) – teaches a bead width that gets larger around corners in an initial layer for better removal from a platform
Lind et al. (US 20170320267) – teaches a print head that is oblong and can be rotated along a path direction to change the width of extruded material along that path
Jamalabad et al. (US 6823230) – teaches a manufacturing path correction at an exterior corner part of a layer without modifying a bead width

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116